OAS 245D               (Rev. 09/11) Judgmenl in a Criminal Case for Revocations




                                               United States District Court
                                                                    Southern District of Georgia
                                                                          Savannah Division

                 UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE
                                        V.
                                                                                         (For Revocation of Probation or Supervised Release)
                                  Tony Small
                                                                                         CaseNumber:                4;16CR00094-1

                                                                                         USM Number:                21438-021

                                                                                         Robert Alvin Le\vallen, Jr.
                                                                                         Defendant's Attorney
THE DEFENDANT:

13 admitted guilt to violation of mandatory, standard, and special conditions ofthe term of supervision.
□ was found in violation of conditions(s)                                                                after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                    Nature of Violation                                                                             Violation Ended


                 1                     The defendant failed to refrain from unlawful use of a controlled substance                      August 27, 2018
                                       (mandatory condition).
                 2                     The defendant failed to participate in a program oftreatment for drug and alcohol                October 1,2018
                                       use (special condition).
                                       See Page 2 for Additional Violations

           The defendant is sentenced as provided in pages 3 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

□ The defendant has not violated condition(s)                                                          and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States Attorney for this district within 30 days ofany change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                  January 22.2019
Last Four Digits of Defendant's Soc. Sec: 7411                                    Date of Imposition of Judgment




Defendant's Year of Birth:, 1995                                                  Signature of Judge
        •—             cn
       i-'r .  ^
City an^^idfe o^efend^t's Residence:
Savannali."Geor§ia
                                  JO
                      C\'                                                         William T. Moore, Jr.
                      c\,
      '■~i :                                                                      Judge, U.S. District Court
           O-)                                                                    Name and Title of Judge

                     <=3
                     CSJ
                                                                                                         ^3^ Z.OfJ
                                                                                  Date
